NUMBER 13-12-00293-CV

                        COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                 CORPUS CHRISTI - EDINBURG

PERRY D. (DON) WRIGHT
AND LEE A. MURPHY,                                                  Appellants,

                                       v.

THE MODERN GROUP, LTD.,
THE MODERN GROUP GP, INC.,
MODERN EPC, INC., WILL CRENSHAW
AND CASEY CRENSHAW,                                                  Appellees.


                On appeal from the 136th District Court
                     of Jefferson County, Texas.


                     MEMORANDUM OPINION
        Before Justices Rodriguez, Benavides, and Longoria
            Memorandum Opinion by Justice Benavides

    By six issues, appellants Perry D. (Don) Wright and Lee Murphy appeal the trial
court’s granting of summary judgment in favor of appellees The Modern Group, Ltd. et

al.1 We affirm.

                                     I.      BACKGROUND2

A.     The Underlying Lawsuit

       Appellants are former employees of Modern EPC, Inc. (“Modern EPC”), a

wholly-owned subsidiary of The Modern Group, Ltd., and its general partner, The

Modern Group GP, Inc.              Modern EPC was an engineering, procurement, and

construction company in the oil and gas industry.             The Modern Group, Ltd. and The

Modern Group GP, Inc. are owned by appellees Will and Casey Crenshaw.

       Following their termination of employment from Modern EPC, appellants sued

appellees and alleged various causes of action, including:                  fraud, statutory fraud,

breach of contract, promissory estoppel, negligent misrepresentation, negligence, and

gross negligence.       Appellants sought damages for: past and future “benefit of the

bargain” damages; $2,000,000 related to a purported contract discussed in more detail

below; past and future lost wages and/or lost earning capacity; past and future lost

employment compensation package benefits; mental anguish; reliance damages;

attorney’s fees; and punitive/exemplary damages.

B.     The Alleged Contracts



       1
        The full list of appellees is as follows: The Modern Group, Ltd., The Modern Group GP, Inc.,
Modern EPC, Inc., Will Crenshaw, and Casey Crenshaw.
       2
         This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. §
73.001 (West 2005).




                                                   2
      The underlying lawsuit relates to three purported contracts made between

appellants and appellees.

      1.     August 13, 2007—Five-Year Oral Employment Contract

      The first deals with an oral five-year employment agreement allegedly made on

August 13, 2007. This oral employment agreement was struck between appellants and

Will Crenshaw and deal exclusively with appellants’ employment in the Crenshaws’ new

start-up company, Modern EPC. Appellants assert that prior to their employment with

Modern EPC, both were “well regarded,” “well compensated,” “high-ranking employees”

with a similar business, Chicago Bridge & Iron (CB&I). On August 13, 2007, Will met

with appellants and solicited their employment to help start-up Modern EPC. Wright

testified that during these negotiations, Will and appellants orally agreed to a minimum

five-year employment commitment with Modern EPC. During his deposition, Wright

described the agreement as “a handshake” and “a commitment.”

      During the negotiations on August 13, 2007, Wright testified that none of the

parties discussed terms in which anyone could “leave” or be fired under the agreement.

According to Wright, the parties “never discussed” how anyone could leave employment

with Modern EPC because “[i]t wasn’t an option for either one of us to part ways with the

other.” Wright summarized the negotiations that day as follows:


      What we talked about was pretty simple. It was that long-term commitment
      that we both had for each other and we all had for each other. The term
      “termination” never entered anybody's mind.

Wright asserted that he and Murphy were not at-will employees, but a written definition of

their employment status or terms of employment was not made.



                                            3
        Murphy testified to a similar account of the August 13, 2007 meeting.                 Murphy

described the agreement as a “joint commitment.”                 According to Murphy, Will was

committed to appellants for five years, and appellants were committed to Modern EPC

for five years.      Murphy stated further in his deposition that he was led to believe,

through representations by Will, that “[Will] would stand behind us in our efforts to get

this company going for a period of five years.” Murphy defined these commitments as

he and Wright “were willing to leave [their] jobs at CB&I, start this adventure and that it

wasn’t for a short term.” Murphy further stated that Will, on behalf of Modern Group,

“would give [Modern EPC] a fair opportunity to be successful.” Murphy acknowledged

that nothing from the August 13, 2007 negotiations was reduced to writing.                 During his

deposition, Murphy also acknowledged that he signed an employee manual on August

27, 2007, which states that he was hired on as an at-will employee.                     Murphy later

stated, however, that he did not understand his status to be that of an at-will employee

because he “had a commitment from [Will].” Finally, appellants attached an exhibit to

their live petition, which purports to be an agreed-upon bonus plan for calendar year

2008, which stemmed from this oral agreement.3

        2.        The Phantom Equity Agreement

        The second alleged agreement is known as the Phantom Equity Agreement.

Around late August 2007 or early September 2007, appellants approached Will to

discuss what Murphy described in his deposition as a plan to own stock or become



        3
            According to the record, appellants’ individual bonuses exceeded $100,000 for that calendar
year.



                                                    4
shareholders in Modern EPC “in order to attract and hire people that [appellants] wanted

to seek out.” Murphy testified that at the time he and Wright brought up this idea, Will

“was a little surprised that [appellants] were bringing it up at [that] time.” Murphy stated

that he told Will that the reason for developing this stock/shareholder plan was to

squelch fears that Modern EPC would be sold “unbeknownst to [Murphy] and without any

of [Murphy’s] input into that decision matter.” Murphy described the stock/shareholder

plan as “reinsurance.” Put more colloquially, appellants stated that they wanted “more

skin in the game” to realize a profit if Modern EPC was ever sold to a willing buyer.

       Murphy testified that in another meeting, the Crenshaws told them that they

thought appellants’ stock/shareholder plan was a “good idea” and agreed to give

appellants each a five percent stake in Modern EPC. On September 21, 2007, Casey

emailed appellants a written draft agreement of the plan prepared by a law firm, but

neither appellants nor the Crenshaws agreed to the language.       Later, on December 19,

2007, Casey emailed a copy of the “Phantom Equity and Change of Control Agreement,”

in letter form, to appellants, which Casey described as an agreement which “handles the

spirit of the deal.” The agreement stated the following on Modern Group letterhead:


                                     12/18/07

       [....]

       Reference:
                            Modern EPC, Inc
                            Phantom Equity and Change of Control Agreement

       Effective Date:      September 1, 2007




                                             5
Phantom Equity:

      Description: 5% of the outstanding shares of Modern EPC (5%
                   ownership)
                   —Vesting Date: 5 years from the effective Date and
                   must be employed by Modern EPC or The Modern
                   Group, Ltd

                   —At the time of vesting you will have the right to do
                   one of the following options:

                      o Convert Phantom Equity of Modern EPC to 5%
                        of the outstanding shares of Modern EPC and
                        be a minority shareholder with minority rights
                        (5% ownership)

                      o Sell the 5% phantom equity of Modern BPC for
                        fair market value (FMV) back to The Modern
                        Group. Ltd (Fair market value must be agreed
                        to by both parties: if not agreed by both parties
                        then FMV will be based on an enterprise value
                        using the following method: 5 times EBITDA (or
                        actual sales price of Modern EPC) less all
                        liabilities (then apply the percentage ownership
                        (FMV) multiplied by 5%))


Change of Control (during the 5 year vesting period):

      Description: Qualifying Event: During the 5 year vesting period
                   The Modern Group, Ltd sells a majority and controlling
                   interest in Modern EPC, Inc. (this does not include a
                   forced sell by our bank/financial institution)

                   — Qualifying event Payment:           The greater of
                   $1,000,000 (one million dollar [sic]) or the FMV (see
                   definition above) of the 5%

                   — Payment will be made 90 days after the qualifying
                     event


As with all employees of The Modern Group, Ltd and Modern EPC, Inc you
are an “AT WILL” employee. This agreement is meant to be an incentive



                                   6
       to stay with Modern EPC for a minimum of 5 years and to provide a defined
       value if there is a Change of Control event during the first 5 year period.

       We are excited about this venture and the future of Modern EPC!

       This agreement is agreed to and authorized 12/19/2007 by:

       [signature]
       Casey Crenshaw
       On behalf of: The Modern Group, Ltd / Modern EPC, Inc.

       The record shows that Wright and Murphy replied separately to Casey’s email,

and both appellants stated that they were in agreement with the document.

       3.     Sale of EPC Promise

       The final alleged agreement involves the purportedly failed sale of Modern EPC to

a French-based company named Technip in April 2009 for $16 million.           According to

appellants’ brief, pursuant to Modern EPC’s offer of sale to Technip, Will promised to pay

them $1 million each.

       Amos Claude Warner, Jr., former vice president of sales at Technip, testified in

his deposition that Will pitched the idea of Technip buying Modern EPC for $15-16

million, but Technip never purchased Modern EPC. According to Warner, Wright called

him four days after the initial offer and told him that Will “pulled the plug” on the offer.

Will testified that he remembered wanting to sell Modern EPC, but could not remember

the exact asking price, and he also acknowledged that the sale never went through.

       Wright testified that Modern EPC was shut down on May 1, 2009. According to

Wright, Modern EPC fired all of its employees, but kept a “handful of people for another

week to tie up as many loose ends” as they could. Wright stated in his deposition that

Casey asked him and Murphy to stay on for two weeks after May 1, 2009.



                                             7
C.    Summary Judgment Proceeding

      Appellees collectively filed a traditional motion for summary judgment on each of

appellants’ causes of action. Appellants filed a response, appellees filed a reply, and

appellants filed a sur reply.       The trial court granted appellees’ motion for summary

judgment on all of appellants’ claims and entered a final judgment which disposed of all

claims, motions, defenses, and counterclaims presented in this case.            This appeal

followed.

                              II.      STANDARD OF REVIEW

      We review a trial court’s grant of summary judgment de novo.         Mid-Century Ins.

Co. of Tex. v. Ademaj, 243 S.W.3d 618, 621 (Tex. 2007); Valence Op. Co. v. Dorsett,

164 S.W.3d 656, 661 (Tex. 2005). When reviewing a summary judgment, we take as

true all evidence favorable to the non-movant, and we indulge every reasonable

inference and resolve any doubts in the non-movant’s favor.        Valence, 164 S.W.3d at

661 (citing Provident Life & Acc. Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003)).

Under Texas Rule of Civil Procedure 166a(c), a party moving for summary judgment

bears the burden to show that that no genuine issue of material fact exists and that it is

entitled to a judgment as a matter of law.         TEX. R. CIV. P. 166a(c); see Knott, 128
S.W.3d at 215–16. We may affirm a summary judgment only when the record shows

that a movant has conclusively disproved at least one element of each of the plaintiff’s

claims.     See Lear Siegler, Inc. v. Perez, 819 S.W.2d 470, 471 (Tex. 1991).    Issues not

expressly presented to the trial court by written motion, answer or other response shall

not be considered on appeal as a ground for reversal.      TEX. R. CIV. P. 166a(c).




                                               8
                                            III.     DISCUSSION

        By six issues, appellants assert that the trial court erred in granting appellees’

motion for summary judgment.4 For the sake of clarity and organization, we will address

these issues out of order.

A.      Breach of Contract Claims

        By their sixth issue, appellants contend that the trial court erroneously granted

summary judgment on their breach of contract actions.

        In Texas, the general rule has been that absent a specific agreement to the

contrary, employment may be terminated by the employer or the employee at will, for

good cause, bad cause, or no cause at all.                Montgomery County Hosp. Dist. v. Brown,

965 S.W.2d 501, 502 (Tex. 1998). General statements do not justify the conclusion that

the speaker intends by them to make a binding contract of employment.                         Id.   Instead,

for such a contract to exist, the employer must unequivocally indicate a definite intent to

be bound not to terminate the employee except under clearly specified circumstances.

Id.   An employee who has no formal agreement with his employer cannot construct one

out of indefinite comments, encouragements, or assurances.                        Id.   Furthermore, oral

promises modifying employment at-will are unenforceable under the Statute of Frauds if

they cannot be performed in one year.               Id.; see TEX. BUS. & COM. CODE ANN. § 26.01

(West 2009). An employment contract for an indefinite term is considered performable

within one year.      Brown, 965 S.W.2d at 503 (citing Bratcher v. Dozier, 346 S.W.2d 795,


        4
          Appellants’ first issue is a catch-all issue that applies to all of the remaining issues. In it, they
generally assert that the trial court reversibly erred in granting the motion for summary judgment. To the
extent that it is considered a full issue for our review, it is overruled for reasons stated in this opinion.



                                                      9
796 (Tex. 1961)).    However, it would be unusual for oral assurances of employment for

an indefinite term to be sufficiently specific and definite to modify an at-will relationship.

Brown, 965 S.W.2d at 503.

       1. Five-Year Oral Employment Agreement

       We turn first to the alleged five-year oral employment contract between appellants

and appellees.      Appellees assert that appellants failed to show that Modern EPC

expressly and unequivocally agreed not to fire them except for clearly specified

circumstances in order to overcome the at-will presumption articulated in Brown.         See

id. We agree.

       Wright admitted in testimony that a written definition of his or Murphy’s

employment status or terms of employment was not made.          Murphy also acknowledged

that nothing from the August 13, 2007 negotiations was reduced to writing. While the

record shows that Murphy testified that he did not understand his status to be that of an

at-will employee because he “had a commitment from [Will],” this is not enough to

overcome the at-will presumption.     See Ed Rachal Foundation v. D’Unger, 207 S.W.3d
330, 332 (Tex. 2006) (“[Plaintiff’s] personal understanding of his contract, or annual

renewals of it in the past, do not unequivocally indicate that the Foundation intended to

be bound throughout that term.”).     Furthermore, the record shows that both appellants

signed an acknowledgement form attached to Modern EPC’s human resources manual,

which expressly states that the nature of each of their employment relationships with

Modern EPC was that of at-will employees. Accordingly, we hold that appellants were

at-will employees.




                                             10
        We also conclude that the Statute of Frauds rendered this purported five-year oral

employment agreement unenforceable as a matter of law.                      The issue of whether a

contract comes within the statute of frauds is a question of law.              Bratcher, 346 S.W.2d

at 796. The Statute of Frauds demands that an agreement which is not to be performed

within one year from the date of making the agreement must be in a signed writing.                   See

TEX. BUS. & COM. CODE ANN. § 26.01(a), (b)(6).            Appellants each clearly testified that the

parties agreed to an employment agreement for a minimum term of five years. We take

this evidence as true.      See Dorsett, 164 S.W.3d at 661. Accordingly, this employment

agreement came within the Statute of Frauds, and because the agreement was oral and

not a signed writing, it was unenforceable.          See id.; Brown, 965 S.W.2d at 503.5

        2. Phantom Equity Agreement and the Sale of Modern EPC Promise

        Next, we turn to the remaining alleged agreements.              Appellees assert that such a

promise to pay appellants a commission was illusory and conditioned upon appellants’

at-will employment, which was terminated prior to any conditions precedents of the

agreement being met.         Again, we agree.

        At-will employees may contract with their employers on any matter except those

which would limit the ability of either employer or employee to terminate the employment

at will.    Light v. Centel Cellular Co. of Tex., 883 S.W.2d 642, 644 (Tex. 1994),

abrogated on other grounds by Marsh USA Inc. v. Cook, 354 S.W.3d 764, 773–75 (Tex.


        5
            Appellants argue in their brief that the Statute of Frauds is inapplicable because more than a
scintilla of evidence shows that an agreement could be performed within one year—for example, “Modern
EPC could have had financial difficulties within one year of [appellee’s] promises.” Even assuming without
deciding that the oral employment agreement at issue is performable within one year, we agree with
appellees that such an alternative argument undermines appellants’ main argument that a five-year
employment contract existed.



                                                   11
2011). Consideration for a promise, by either the employee or the employer in an at-will

employment, cannot be dependent on a period of continued employment.             Light, 883
S.W.2d at 644.    Such a promise would be illusory because it fails to bind the promisor

who always retains the option of discontinuing employment in lieu of performance.        Id.

at 645. When illusory promises are all that support a purported bilateral contract, there

is no contract. Id.

       Here, we are not dealing with a purported bilateral contract, but rather a unilateral

one. A unilateral contract is created by a promisor promising a benefit if the promisee

performs.   Vanegas v. Am. Energy Svs., 302 S.W.3d 299, 303 (Tex. 2009) (internal

citations omitted). The contract becomes enforceable when the promisee performs.

Id.   In this case, the Phantom Equity Agreement vested a five-percent equity share in

appellants, after they completed five years of employment with Modern EPC. This

provision made the agreement a unilateral one because it was a promise to pay

appellants after each had been employees for at least five years.         See Id. (citing 2

JOSEPH M. PERILLO & HELEN HADJIYANNAKIS BENDER, CORBIN ON CONTRACTS § 6.2 (1995)

(“[U]nilateral contract analysis is applicable to the employer's promise to pay a bonus or

pension to an employee in case the latter continues to serve for a stated period.”)).

       The Phantom Equity Agreement also made clear that:            (1) the agreement is

“meant to be an incentive [for appellants] to stay with Modern EPC for a minimum of 5

years;” (2) that appellants’ employment status under the agreement remained at-will; and

(3) in the event that Modern EPC was sold during the five-year vesting period, Wright

and Murphy would be entitled to $1 million each.     But whether the promise was illusory




                                            12
at the time it was made is irrelevant; what matters is whether the promise became

enforceable by the time of the breach.         Id. We conclude that performance, on the

appellants’ part, did not take place in order to make the unilateral Phantom Equity

Agreement enforceable because appellants were no longer employed by Modern EPC

after May 2007, which preceded the five-year vesting date outlined in the agreement.

Stated another way, we hold that the Phantom Equity Agreement is unenforceable as a

matter of law because it is illusory and performance has not taken place.

       Finally, appellees contend that the appellants’ claim of a purported promise by

appellees to pay each appellant $1 million following the sale of Modern EPC fails as a

matter of law because the payouts were based upon conditions precedent that did not

occur. Again, we agree.

       A condition precedent may be either a condition to the formation of a contract or to

an obligation to perform an existing agreement.          Hohenberg Bros. Co. v. George E.

Gibbons & Co., 537 S.W.2d 1, 3 (Tex. 1976). Conditions precedent to an obligation to

perform are those acts or events, which occur subsequently to the making of a contract,

that must occur before there is a right to immediate performance and before there is a

breach of contractual duty.       Id.   In order to determine whether a condition precedent

exists, the intention of the parties must be ascertained and that can be done only by

looking at the entire contract.     Criswell v. European Crossroads Shopping Center, Ltd.,

792 S.W.2d 945, 948 (Tex. 1990). Ordinarily, conditional language must be included to

make performance specifically conditional.       Id.   If no such language is used, the terms

will be construed as a covenant in order to prevent forfeiture.       Id. Additionally, while




                                               13
there is no requirement that such phrases be utilized, their absence is probative of the

parties' intention that a promise be made, rather than a condition imposed.                    Id.

         The following relevant portion of the Phantom Equity Agreement controls this

issue:

             Change of Control (during the 5 year vesting period):

                 Description: Qualifying Event: During the 5 year vesting period
                              The Modern Group, Ltd sells a majority and controlling
                              interest in Modern EPC, Inc. (this does not include a
                              forced sell by our bank/financial institution)

                                 — Qualifying event Payment:           The greater of
                                 $1,000,000 (one million dollar [sic]) or the FMV (see
                                 definition above) of the 5%

                                 — Payment will be made 90 days after the qualifying
                                   event

This provision expressly contains conditional language—i.e. “qualifying event”—which

makes Modern EPC’s obligation to pay Wright and Murphy $1 million specifically

conditional upon the sale of a majority and controlling interest of Modern EPC, not by

“forced sell by its bank or financial institution, during the five-year vesting period. The

record is clear and undisputed that no sale took place, despite evidence that the sale of

Modern EPC was being discussed, and even potentially being negotiated.                        Regardless,

the “qualifying event,” or condition precedent, did not occur to require performance or to

have a contractual duty breached.6 See Hohenberg Bros. Co., 537 S.W.2d at 3.



         6
          Appellants argue that even if the condition precedent did not occur in this case, it does not affect
our analysis concerning anticipatory breach or repudiation by appellees. For support, appellants direct us
to Mar-Len, Inc. v. Gorman-Rupp Company, 795 S.W.2d 880, 887 (Tex. App.—Beaumont 1990, writ
denied) and Carroll v. Wied, 572 S.W.2d 93, 97 (Tex. App.—Corpus Christi 1978, no writ). We agree that
both cases apply to an analysis of anticipatory breach or repudiation, but nothing in the record supports a



                                                     14
        After viewing the entire record in the light most favorable to the appellants,

indulging every reasonable inference and resolving any doubts against the motion for

summary judgment, we hold for the foregoing reasons that the trial court did not err in

granting appellees’ summary judgment on appellants’ breach of contract cause of action.

Accordingly, we overrule appellants’ sixth issue.

B.      Tortious Interference Claims

        By their second issue, appellants assert that the trial court erred by granting

summary judgment on their cause of action for tortious interference because it was not

challenged in appellees’ motion for summary judgment.                  Appellants contend that they

pleaded a cause of action for tortious interference in their live petition.            Appellees argue

that appellants never pleaded a cause of action for tortious interference with a contract.

        Appellants’ live pleading shows that eight separate “counts,” or causes of actions,

were pleaded, including one for breach of contract.             Under a heading entitled “Pleading

to the Court, Only” embedded in the pleading of appellants’ breach of contract action,

appellants inserted the following statement:

        Such action on the part of the [appellees] not only constituted a breach,
        anticipatory breach, and/or repudiation of the oral and written contracts
        which the Defendants had with Wright and Murphy, but in addition, such
        action on the part of the Crenshaws/Modern also tortiously interfered with



reason for such an analysis to take place in this case. Repudiation or anticipatory breach is a positive
and unconditional refusal to perform the contract in the future, expressed either before performance is due
or after partial performance. Van Polen v. Wisch, 20 S.W.3d 510, 516 (Tex. App.—Houston [1st Dist.]
2000, pet denied).
         Nothing in the record supports the theory by appellants that appellees anticipatorily breached or
repudiated the contract to sell because there was no obligation to sell Modern EPC during the five-year
vesting period. The Phantom Equity Agreement is clear and undisputed that the decision to sell Modern
EPC during the five-year vesting period rested solely with The Modern Group, Ltd. Accordingly,
appellants’ argument fails.



                                                   15
         Wright and Murphy receiving the $2,000,000 to which they were
         contractually entitled, and would have received, but for the intentional acts
         of Defendants, including tortious acts, which effectively made the sale of
         Modern EPC impossible at that time.
         As a general rule, parties should give a “short statement of the cause of action

[pleaded] sufficient to give fair notice of the claim involved.” See TEX. R. CIV. P. 47(a).

In determining whether a cause of action was plead, plaintiff's pleadings must be

adequate for the court to be able, from an examination of the plaintiff's pleadings alone,

to ascertain with reasonable certainty and without resorting to outside information the

elements of plaintiff's cause of action and the relief sought with sufficient information

upon which to base a judgment. Stoner v. Thompson, 578 S.W.2d 679, 683 (Tex.

1979).    Furthermore, each claim founded upon a separate transaction or occurrence

and each defense other than denials shall be stated in a separate count or defense

whenever a separation facilitates the clear presentation of the matters set forth.    TEX. R.

CIV. P. 50.

         Assuming arguendo that appellants pleaded a cause of action for tortious

interference in their live petition, such a claim would have failed as a matter of law.   The

elements of a cause of action for tortious interference with a contract are:          (1) the

existence of a contract subject to interference, (2) the occurrence of an act of

interference that was willful and intentional, (3) the act was a proximate cause of the

plaintiff's damage, and (4) actual damage or loss occurred.        Holloway v. Skinner, 898
S.W.2d 793, 795–96 (Tex. 1995). As discussed in Part III-A of this opinion, appellants

cannot establish that an enforceable contract existed that would satisfy the first element

of a tortious interference cause of action.   Accordingly, even if the trial court erroneously



                                              16
granted summary judgment on that particular cause of action, such error was not

reversible because the record conclusively disproves the existence of an enforceable

contract to support a tortious interference action.      See id.; TEX. R. APP. P. 44.1(a).

Appellants’ second issue is overruled.

C.     Promissory Estoppel Claims

       By their third issue, appellants argue that the trial court erred in granting summary

judgment against their promissory estoppel claims pursuant to appellees’ impermissible

demurrer.    Appellees asserted in their motion for summary judgment, and contend

again on appeal, that promissory estoppel is solely a defensive claim and cannot serve

as a basis for affirmative relief.

       We first address appellants’ general demurrer argument.              The rules of civil

procedure state that general demurrers shall not be used.       TEX. R. CIV. P. 90. Instead,

the rule requires a party to file written special exceptions pointing out every defect,

omission, or fault in a pleading either in form or in substance.      Id.    Appellees assert

that appellants waived this argument on appeal because it was not raised before the trial

court. We agree. To preserve error for appellate review, a complaint must be made to

the trial court by a timely request, objection, or motion that specifically states the grounds

for the ruling that the complaining party sought from the trial court, and the trial court

must rule or refuse to on the request, objection, or motion.    See TEX. R. APP. P. 33.1(a).

We find that appellants did not properly preserve error for review on this issue.         See

Vawter v. Garvey, 786 S.W.2d 263, 264 (Tex. 1990).

       Even assuming without deciding that appellants properly preserved error, we




                                             17
would find such error harmless because promissory estoppel is defensive only and

cannot constitute a basis for affirmative relief.7 See Stanley v. CitiFinancial Mortg. Co.,

Inc., 121 S.W.3d 811, 820 (Tex. App.—Beaumont 2003, pet. denied). We overrule

appellants’ third issue.

D.       Fraud

         By their fourth issue, appellants contend that appellees failed to carry their

summary judgment burden to conclusively negate all of appellants’ fraud claims.

Appellants asserted a cause of action for common law fraud and fraudulent inducement

regarding various “false and fraudulent” “promises, representations, and assurances”

made by appellees to appellants.8

         Appellees first argue that appellants’ claims for fraudulent inducement fail as a

matter of law because all of the alleged agreements at issue are unenforceable.9 We

agree.       Proof that a party relied to its detriment on an alleged misrepresentation is an

essential element of a fraud claim.           See Haase v. Glazner, 62 S.W.3d 795, 798 (Tex.



         7
          Because this case was transferred from our sister court in Beaumont, we decide it in accordance
with the precedent of that court, but we note that the outcome would have been different had we not been
required to decide this case pursuant to the Beaumont court’s precedent. See TEX. R. APP. P. 41.3; see,
e.g., Reyna v. First Nat. Bank in Edinburg, 55 S.W.3d 58, 70 n. 4 (Tex. App.—Corpus Christi 2001, no pet.)
(recognizing promissory estoppel as a valid cause of action for affirmative relief).
         8
          Appellants’ live petition asserts separate claims for common law fraud as well as fraud in the
inducement. The elements to prove each claim, however, are the same. See DeSantis v. Wackenhut
Corp., 793 S.W.2d 670, 688 (Tex. 1990) (stating that the elements for a fraudulent inducement claim are a
material misrepresentation, which was false, and which was either known to be false when made or was
asserted without knowledge of the truth, which was intended to be acted upon, which was relied upon, and
which caused injury).
         9
          We disagree with appellants’ assertion that this argument was not raised by appellees at the trial
court, and therefore, cannot be grounds for affirmance. The record shows that similar arguments were
made by appellees in their motion for summary judgment.




                                                    18
2001).        However, without a binding agreement, there is no detrimental reliance, and

thus no fraudulent inducement claim.               Id.   In other words, when a party has not

incurred a contractual obligation, it has not been induced to do anything.                   See id. By

applying our reasoning set forth in Part III-A of this opinion, we conclude that the lack of

any contractual obligation is fatal to appellants’ fraudulent inducement claims.                 See id.

         Appellants rely on Spoljaric v. Percival Tours, Inc. to argue that an at-will

employee is not barred from suing an employer for fraudulent inducement. 10                            708
S.W.2d 432, 434–35 (Tex. 1986).                While Spoljaric’s holding may lend support to

appellants’ contention, it is nevertheless distinguishable from the present appeal

because in Spoljaric, the court held that the parties agreed to a bonus plan, which

defeats the detrimental reliance issue addressed in Haase. See id.                      Here, however,

there was no such promise to pay appellants $1 million each without the sale of Modern

EPC. As set forth above, such a promise was conditional and that condition did not

occur so as to require performance or to impose a contractual duty on appellees, such

that it supported appellants’ argument of detrimental reliance.

         Therefore, after viewing the entire record in the light most favorable to the

appellants, we conclude that because no enforceable contracts or promises existed to

create detrimental reliance, appellants’ fraud claims fail as a matter of law. We overrule

appellants’ fourth issue.



         10
           At the time that this opinion was authored, the Texas Supreme Court was considering two
certified questions from the United States Court of Appeals for the Fifth Circuit. See Sawyer et al. v. E.I.
DuPont de Nemours & Co., Cause No. 12-0626. The relevant question submitted was whether at-will
employees may bring fraud claims against their employer for loss of their employment. The Texas
Supreme Court held oral argument on February 26, 2013 on the case, but has yet to issue a decision.



                                                    19
E.    Statutory Fraud

      By their fifth issue, appellants assert that the trial court reversibly erred by granting

the motion for summary judgment on their statutory fraud claims.

      The relevant portion of section 27.01 of the business and commerce code states

that fraud in a transaction involving real estate or stock in a corporation or joint stock

company consists of a:

      (1)        false representation of a past or existing material fact, when the
                 false representation is

                 (A)       made to a person for the purpose of inducing that person
                           to enter into a contract; and

                 (B)       relied on by that person in entering into that contract; or

      (2)        false promise to do an act, when the false promise is

                 (A) material;

                 (B) made with the intention of not fulfilling it;

                 (C) made to a person for the purpose of inducing that person to
                     enter into a contract; and

                 (D) relied on by that person in entering into that contract.


TEX. BUS. & COM. CODE ANN. § 27.01(a) (West 2009).

      Appellants allege that Modern EPC promised them five-percent each in Modern

EPC stock, but such a promise was false and fraudulent to hold appellees liable under

section 27.01.     Appellees argue that section 27.01 does not apply to appellants’

statutory fraud claims because the stock involved was unvested and subject to a

condition precedent that did not occur. We agree with appellees.




                                               20
        Both Houston courts of appeals have held that stock options must vest in order to

make section 27.01 an applicable cause of action.               See Beebe v. Compaq, 940 S.W.2d
304, 307 (Tex. App.—Houston [14th Dist.] 1997, no writ) (citing Stephanz v. Laird, 846
S.W.2d 895, 905 (Tex. App.—Houston [1st Dist.] 1993, writ denied)).                          The record

contains undisputed evidence that the five-percent share of stocks were to vest in Wright

and Murphy once each had completed five years of employment with Modern EPC or

The Modern Group, Ltd.          Further, it is clear from the record that the stocks did not vest

because Modern EPC was shut down prior to the completion of the five-year vesting

period.11 Because appellants’ stocks did not vest, appellants cannot, as a matter of law,

maintain a cause of action under section 27.01 of the business and commerce code.

See Stephanz, 846 S.W.2d at 905. We overrule appellants’ fifth issue.

                                        IV.     CONCLUSION

        We affirm the trial court’s judgment.




                                                                  __________________________
                                                                  GINA M. BENAVIDES,
                                                                  Justice


Delivered and filed the
30th day of August, 2013.



        11
            Appellants attempt to make an argument that section 27.01 applies to cases in which a party to a
contract involving stock or real estate partially performs and cite to Wise v. Pena, 552 S.W.2d 196, 202
(Tex. Civ. App.—Corpus Christi 1977, writ dism’d) for support. This argument was not made to the trial
court, and we will not address it here. See TEX. R. CIV. P. 166a(c) (“Issues not expressly presented to the
trial court by written motion, answer or other response shall not be considered on appeal as grounds for
reversal.”).



                                                    21